







ssiacquisitionpressre_image2.gif [ssiacquisitionpressre_image2.gif]
ssiacquisitionpressre_image1.gif [ssiacquisitionpressre_image1.gif]    
                                                                                                                                    




                
DTG2Go Acquires SSI Digital Print Services
Secures leadership position in digital printing and fulfillment services
Acquisition expected to provide immediate accretion to earnings per share in
fiscal 2019


GREENVILLE, S.C., October 8, 2018 (GLOBE NEWSWIRE) -- Delta Apparel, Inc. (NYSE
American: DLA), a leading provider of basic and branded apparel, headwear and
related accessories, today announced that DTG2Go, LLC, its wholly-owned
subsidiary, has acquired substantially all of the assets of Silk Screen Ink,
Ltd. d/b/a SSI Digital Print Services, a leading provider of digital print
services, for $12 million. The acquisition is expected to increase the Company’s
fiscal 2019 revenue by approximately $15 million and be immediately accretive to
diluted earnings per share. The Company will provide additional details
regarding the transaction on its fourth quarter and fiscal year 2018 earnings
conference call, which is scheduled for Thursday, November 15, 2018.


Deborah H. Merrill, Delta Apparel’s Chief Financial Officer and President, Delta
Group, commented, “We look forward to the opportunities the acquisition of SSI
Digital Print Services provides our Company, including increasing our digital
print capacity and enhancing our strategic footprint so that we now service over
90% of the U.S. population with 1 to 2 day shipping.”


Ms. Merrill further stated, “Our vertically-integrated platform utilizing Delta
Apparel’s broad range of blank garments provides customers with a seamless
supply chain for on-demand, digitally printed




--------------------------------------------------------------------------------




garments fulfilled directly to their consumers. This level of customer offering
and consumer reach is unmatched in the digital print space. We believe the
on-demand market is in a rapid growth stage and we are committed to being the
leading digital print and fulfillment service provider in this evolving
industry.”


“We have known the leadership team of DTG2Go for a long time and have always
admired the innovative business model they operate,” said Jay Butterfield, owner
of SSI Digital Print Services. “I am pleased that the SSI team is now a part of
DTG2Go, and believe the transaction provides great synergies for the company,
our customers and our employees.”


About DTG2Go, LLC
DTG2Go, LLC is a leader in the direct-to-garment printing and fulfillment
marketplace, with one of the most highly-automated factory processes for
delivering on-demand, digitally printed apparel of all types as well as other
products.  Built upon a robust backend digital supply chain and infrastructure
to scale with large company mindsets, DTG2Go is the perfect fit for ecommerce
companies as well as the ad specialty, promotional products and retail
marketplaces. Orders ship from DTG2Go within 24 to 48 hours to consumers in the
United States and in 100 countries worldwide.


About Delta Apparel, Inc.
Delta Apparel, Inc., along with its operating subsidiaries, Salt Life, LLC, M.
J. Soffe, LLC,  and DTG2Go, LLC, is an international design, marketing,
manufacturing, and sourcing company that features a diverse portfolio of
lifestyle basic and branded activewear apparel, headwear and related
accessories.  The Company specializes in selling casual and athletic products
across distribution tiers, including specialty stores, boutiques, department
stores, mid-tier and mass chains, and the U.S. military.   The Company’s
products are also made available direct-to-consumer on its websites at
www.saltlife.com, www.coastapparel.com, www.soffe.com and www.deltaapparel.com.
The Company's operations are located throughout the United States, Honduras, El
Salvador, and Mexico, and it employs approximately 7,500 people worldwide.
Additional information about the Company is available
at www.deltaapparelinc.com.






--------------------------------------------------------------------------------




Cautionary Note Regarding Forward-Looking Statements
This press release contains “forward-looking” statements that involve risks and
uncertainties.  Any number of factors could cause actual results to differ
materially from anticipated or forecasted results, including, but not limited
to, the factors set forth in the "Risk Factors" contained in our Annual Reports
on Form 10-K filed with the Securities and Exchange Commission.  Except as may
be required by law, Delta Apparel, Inc. expressly disclaims any obligation to
update these forward-looking statements to reflect events or circumstances after
the date of this press release or to reflect the occurrence of unanticipated
events.


Company Contact:
Deborah Merrill, 864-232-5200 x6620
investor.relations@deltaapparel.com
Investor Relations and Media Contact:
ICR, Inc.
Investors:
Tom Filandro, 646-277-1235
Media:
Jessica Liddell, 203-682-8208
DLAPR@icrinc.com




